Title: From George Washington to George Clinton, 16 November 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir
          West point Nov 16: 1779
        
        I am now to inform You that the idea of a cooperation with His Excellency Count De Estaing in this quarter is entirely at an end, at least for this Year. The advanced season of itself would have rendered the measure too precarious and uncertain in the issue to be undertaken now; but besides this I find by advices received last night, that an unfavourable change in our Affairs at the southward has made it impracticable. It seems the Siege of Savannah, where the Enemy had secured themselves by strong fortifications—required more time than was expected—and there being no certainty of reducing the place by regular approaches in the course of a few days—It was agreed to attempt to effect it by Storm. The Attack was accordingly made on the morning of the 9th Ultimo by the Allied Troops who suffered a

Repulse. I have not the particulars—but the Resolution for an Assault was founded in the necessity it seems there was for the Count’s returning immediately to the West Indies. The allied Troops behaved with great firmness and the defeated acquired great honor. Count D’Estaing himself was wounded in the arm & Leg. Genl Pulaski died some days after the Action—of a Wound he received. Our wounded & baggage were all brought off. Your Excellency will be pleased to consider this more for your private information than for any other purpose. Congress will probably publish the affair. From this detail & circumstances however—You will conclude with me—that the sooner the Militia return to their homes the better. I will leave it entirely to your Excellency’s management and address—to conduct the business with them—requesting only that you will offer the Officers & Men my warmest thanks for their great activity and zeal in turning out—and that you Yourself will accept my sincerest acknowledgements for the aid & support you have pleased to afford me on this & every other occasion. You will also be pleased to order these Regimental pay Rolls to be made out immediately & presented to the Depy Pay Mr General. The sooner it can be done—the better for reasons which will at once occur to You. Any Quarter Master Stores that may have been received—You will be so obliging as to order to be returned to Colo. Hay. I shall be very happy to see Your Excellency—if you can make it convenient to favor me with a visit. I cannot on account of a variety of pressing business do myself the pleasure of waiting on You. I am Dr Sir with the most sincere esteem & respect Yr Excellency’s Most Obedt st
        
          Go: W.
        
      